Citation Nr: 0310696	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-08 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945; he veteran died in December 1970.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
presented to reopen the previously denied claim for 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  In March 1971, the RO denied service connection for the 
cause of the veteran's death.  The appellant did not appeal 
this determination, and the decision became final.

2.  In March 1996, the Board determined that new and material 
evidence had not been presented to reopen the previously 
denied claim for service connection for the cause of the 
veteran's death.  The U.S. Court of Appeals for Veterans 
Claims affirmed the Board's decision in July 1997.

4.  In June 1998, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for the cause of the veteran's death.  The 
appellant was notified of that decision, and of her appellate 
rights and procedures.  The appellant did not file a notice 
of disagreement to this decision.

5.  Evidence submitted since the June 1998 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration, is either cumulative or 
redundant, or by itself or when compared with evidence 
previously assembled is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for entitlement to service connection for the cause of the 
veteran's death. 


CONCLUSIONS OF LAW

1.  The June 1998 rating decision which denied service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156 (2002).

2.  Evidence submitted subsequent to the June 1998 denial of 
service connection for the cause of the veteran's death is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.104, 3.156(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

The VCAA appears to have left intact the requirement that a 
claimant present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
38 C.F.R. §§ 3.156(a), 3.159(c).  However, the regulatory 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.   As the appellant's claim was 
received in 1999, those regulatory provisions do not apply.

In any claim to reopen, the Secretary is required to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by the 
Secretary.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this case, VA has substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  The 
appellant was advised in the January 1999 rating decision, 
Statement of the Case, and Supplemental Statements of the 
Case of the applicable law and regulations needed to be 
substantiate her claim as well as the evidence necessary to 
reopen her claim.  Additionally, the appellant had the 
opportunity to provide testimonial evidence in support of her 
claim during a May 1999 hearing.  There is no indication of 
record that any other potential source of medical evidence 
has been identified by the appellant or the record.  In fact, 
in a September 1999 statement, the appellant stated that she 
had provided VA will all the information and requested that 
the case be considered by the Board.  

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that VA secured and reviewed the entire record 
including service medical records, reports of the veteran's 
service-connected hearing loss, medical and physician's 
statements, death certificate, statement from the veteran's 
coworkers and friends, and the appellant's statement and 
testimony.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Cause of Death

The RO denied the appellant's original claim for service 
connection for the cause of the veteran's death in a March 
1971 rating decision.  The evidence reviewed in conjunction 
with this claim included service medical records, lay 
statements, and post service VA and private medical records 
documenting evaluation and treatment of the veteran's 
service-connected hearing loss and otitis media.  Also 
included among the evidence reviewed was a certificate of 
death, which reflects that the veteran died in December 1970 
as a result of a crushing injury to chest.  This injury was 
noted to be attributable to the veteran being run over by a 
tractor.  The RO denied service connection for the cause of 
the veteran's death based upon the finding that the evidence 
did not establish that service-connected disability was 
related to the fatal accident from which the veteran died.  
The appellant did not file a notice of disagreement, and that 
decision became final.  See 38 U.S.C.A. § 7105(a)-(b); 38 
C.F.R. §§ 20.200, 20.302.  

Thereafter, in September 1992 and March 1996 decisions, the 
Board determined that new and material evidence had not been 
submitted to reopen the appellant's claim for service 
connection for cause of the veteran's death.  In a July 1997 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) affirmed the Board's decision.  Accordingly, this 
decision is final.  See 38 U.S.C.A. §§ 7104, 7105(c); see 
also 38 C.F.R. §§ 20.302, 20.1103. 

Following another petition to reopen, the RO, in a June 1998 
decision, determined that new and material evidence had not 
been submitted to reopen the appellant's claim.  The 
appellant was notified of this decision and her procedural 
and appellate rights by a letter; however, she did not 
appeal.  Prior unappealed decisions of the RO are final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2002). However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The appellant filed a petition to reopen her claim for 
service connection for the cause of the veteran's death in 
November 1998, which the RO subsequently denied in January 
and March 1999 decisions.  The Court has held that the Board 
is under a legal duty to first determine if there is new and 
material evidence to reopen the claim, regardless of what the 
RO may have determined in this regard and regardless of 
whether the RO failed to address this preliminary issue 
entirely.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Here, the Board finds that new and material evidence 
has not been submitted to reopen the claim for service 
connection for cause of the veteran's death.

At the time of the June 1998 decision, the evidence included 
the veteran's service medical records, rating decision 
showing his service-connected disorder, the death 
certificate, a physician's statement, statement from the 
veteran's foreman, statements from the appellant, and a 
statement from the veteran's daughter.  The RO, in its June 
1998 decision, determined that there was no competent 
evidence linking the veteran's death due his service-
connected hearing loss.  This decision is final.

Evidence submitted since June 1998 rating decision includes 
text material, numerous lay statements, transcript of a May 
1999 hearing, and a medical statement from Dr. G. Elmore.  
These records constitute new evidence in that they were not 
previously considered.  The excerpts of medical text material 
concern middle and inner ear disorders.  In the undated 
medical statement, Dr. Elmore stated that the normal 
progression of a chronic ear disorder would involve vertigo, 
balance difficulty, and hearing loss.  He noted the veteran 
sustained an injury during service that resulted in a 
punctured eardrum, and indicated that such an injury although 
treated could progress to involve chronic drainage, hearing 
deficit, and problems with balance.  The Board finds that 
this statement and opinion is not probative of any 
etiological relationship between service-connected disability 
and the cause of the veteran's death, and carries no 
probative value in this instance.  In addition, there is no 
indication that the opinion was predicated upon a complete 
review of the medical evidence.  In the context of this 
medical statement, Dr. Elmore was unable to provide more than 
mere speculation, generally, concerning the potential for 
development of progressive residual symptomatology associated 
with chronic ear disorders.  He made no specific findings 
relative to any etiological relationship between the cause of 
the veteran's death and the service-connected disability.  
The Board notes that although this medical evidence is new, 
in that it was not previously of record, it does not provide 
competent medical evidence.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Thus, it is not material to the claim.

The Board has also considered statements provided by the 
appellant and other acquaintances, including testimony 
presented during a May 1999 hearing.  The appellant and 
others have stated that the veteran experienced residual 
impairment associated with his service-connected disability, 
to include difficulty with balance, ear drainage, decreased 
hearing acuity, and episodes of dizziness.  Unfortunately, 
these statements cannot be deemed material as defined under 
38 C.F.R. § 3.156. To be material, the evidence also should 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  Lay statements provided by the appellant and 
other acquaintances failed to meet either test in this 
instance.  The Court has held that where the determinative 
issue is one of causation or diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  In this case, the record does 
not reflect that the appellant or those offering lay 
statements possess the medical training or expertise 
necessary to render an opinion as to either the cause or 
etiology of the cause of the veteran's death.  Therefore, 
these statements, unsupported by medical evidence, are 
neither probative of the issue under consideration nor so 
significant that they must be considered in order to fairly 
decide the case.  Moreover, these contentions are the same as 
those previously made to the RO.  Thus, this evidence is not 
new.  See Reid, 2 Vet. App. 312.

Thus, the Board finds that none of the evidence submitted 
since the June 1998 RO decision is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The appellant has not submitted new and material 
evidence sufficient to reopen the previously denied claim for 
entitlement to service connection for the cause of the 
veteran's death.


ORDER

New and material evidence was not submitted to reopen the 
claim for service connection for the cause of the veteran's 
death. 



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

